After Remand from the Alabama Supreme Court

BRYAN, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte State of Alabama ex rel. W.M.E., 73 So.3d 593 (Ala.2011). On remand to this court and in compliance with the supreme court’s opinion, we reverse the trial court’s judgment insofar as it waives “the interest that otherwise would accrue prospectively on the $27,791.29 judgment for child-support arrearage,” id. at 596, and we remand the cause for further proceedings consistent with the supreme court’s opinion.
REVERSED AND REMANDED.
THOMPSON, P.J., and PITTMAN, THOMAS, and MOORE, JJ., concur.